Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/023,453 filed 06/29/2018

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhari (US 2014/0346062) in view of Libohova (US 2006/0238280) in view of Fazi (US 9,327,886).

1, 15, 16, 19: Bukhari discloses a drinking vessel 200 comprising a drink container 202 and a storage container 212, wherein the drink container comprises an inner portion 203 and an outer portion 202, the inner portion being nested inside of the outer portion such that the inner portion and outer portion form a drink container having an open top (fig. 2), a side wall, and a bottom wall, the inner portion and the outer portion enclosing an insulating space between the inner portion and the outer portion ([0022]; fig. 3), 

wherein the storage container comprises a lid 230 and a storage body 212,

wherein the storage body 212 comprises a threaded top portion 214, a storage side wall, and a storage bottom wall, the threaded top portion comprising external threads configured to engage the internal threads of the lid side wall ([0065-0066]). 

Fig. 2 of Bukhari teaches cap engagement means 214 but fails to disclose a magnetic connection. Libohova teaches the use of circular disc shaped magnets 12, 14 for connection of a bottom wall 18 and a lid 16 ([0024-0026]; fig. 1 and 2);

wherein the one or more magnets of the bottom wall of the drink container are configured to engage the one or more magnets the upper lid wall such that the storage container is removably secured to the drink container (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the engagement feature of Bukhari to include the magnet of Libhova in order to assist the user, as an alternate, in the closure of the container bottom.

In order to equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Lin In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 
It is noted that attracting magnets 102 can be substituted into Bukhari. Fazi teaches attracting magnets (col. 4, ll. 3-25). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the engagement feature of Bukhari to include the magnet of Fazi in order to assist the user, as an alternate, in the closure of the container bottom.

2: Bukhari discloses the drinking vessel of claim 1, wherein the inner portion and the outer portion of the drink container are joined together to form an upper threaded portion 222 having external threads (fig. 2).

3: Bukhari discloses the drinking vessel of claim 1, further comprising a cover portion 204 comprising a cover top wall and a cover side wall, the cover side wall having internal threads [0064].

4: Bukhari discloses the drinking vessel of claim 1, wherein the inner portion 203 and the outer portion 202 of the drink container are joined together to form an upper threaded portion 222 having external threads, and further comprising a cover portion 204 comprising a cover top wall and a cover side wall, the cover side wall having internal threads, wherein the open top of the drink container further comprises a threaded top portion comprising external threads, the internal threads of the cover side wall being configured to engage the external threads of the threaded top portion [0064].

5-10: Bukhari discloses the drinking vessel of claim 1, wherein the drink container and storage is metal or plastic [0060].



13.    The drinking vessel of claim 12, wherein the outer portion of the drink container has a diameter at the bottom wall that is substantially the same as the outer diameter of the lid and the outer diameter of the storage body.

17: Bukhari discloses the drinking vessel of claim 1, wherein the storage body of the storage container comprises an inner wall and an outer wall enclosing an insulating space between the inner wall of the storage body and the outer wall of the storage body [0022].

18: Bukhari in view of Lin discloses a container comprising the limitations of claim 1 but fails to teach multiple containers. Modifying the combination of Bukhari in view of Lin to have multiple products would be obvious to one having ordinary skill in the art in that multiple containers could be available for consumer use and purchase.  

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple containers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhari (US 2014/0346062) in view of Lin (US 6,098,794) in view of Wilson (US 2003/0052018).

11: Bukhari discloses the claimed invention as applied to claim 1 but fails to disclose a conical shape. Wilson teaches the drinking vessel of claim 1, wherein the drink container has a conical shape such that the drink container has a diameter at the bottom wall that is less than a diameter at the open top (fig. 2 and 5). It would have been obvious to one having ordinary skill . 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhari (US 2014/0346062) in view of Libohova (US 2006/0238280) in view of Fazi (US 9,327,886) in view of Sorensen (US 9,216,843).

14: As best understood by the Examiner, Bukhari discloses the claimed invention as applied to claim 1 but fails to disclose raised and indented portion. Sorensen teaches the drinking vessel of claim 1, wherein the bottom wall has an indented portion and the upper lid wall has a raised portion, and wherein the raised portion is configured to occupy the indented portion of the bottom wall (fig. 1 and 9). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bukhari to include the closed configuration of Sorensen in order to easily store and locate the lid for future use.


    PNG
    media_image1.png
    285
    465
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735